 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGeneral Clothing Corporation(U.N.I.Corp.)andOil, Chemical and Atomic Workers Internation-alUnion Local 3-951. Case 10-CA-2190631 August 1987DECISION AND ORDERBY MEMBERSJOHANSEN,BABSON, ANDSTEPHENSOn 23 March 1987 Administrative Law JudgeWilliam N. Cates issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions,2 to modify the remedy,3 and to adoptthe recommended Order as modified.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,General Clothing Corporation (U.N.I.Corp.), Erwin, Tennessee, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order as modified.Add the following as paragraph 1(c)."(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."iTheRespondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB544 (1950),enfd 188 F 2d 362(3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent also has requested oral argument The request isdenied as the record, exceptions, and briefs adequately present the issuesand the positions of the parties2 In agreeing with the conclusions of thejudge, we note that at thetime of the Respondent's refusal to reinstate the employees, the Respond-ent relied solely on its assertion that no strike settlement agreement hadbeen reached with the Petitioner on 17 July 1986 In so doing the Re-spondent, in effect,foreclosed a determination as to whether the Petition-er would abide by the terms of this agreement.3 Interest will be computed in accordance with our decision in NewHorizonsfor theRetarded,283 NLRB 1173 (1987)Interest on amountsaccrued prior to I January1987 (the effective date of the 1986 amend-ment to 26U S C § 6621)shall be computed in accordancewithFloridaSteelCorp,231 NLRB 651 (1977)4With respect to the make-whole order,we note that under the strikesettlement agreementKay Allen wasrequired to take a "one week vaca-tion."We leave this matter to the compliance stage of this proceedingThe judgeinadvertently omitted the narrow injunctive language fromhis recommended OrderMilton D. Jones, Esq.,for the General Counsel.Judith Fain, Esq.,of Erwin, Tennessee, andJacob Oliner,Esq.,of New York, New York, for the Company.Larry Abel,of Johnson City, Tennessee, for the Union.DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thisproceeding was heard by me in Erwin, Tennessee, on 16and 17 December 19861 and on 26 January 1987,2 on anunfair labor practice charge filed on 28 July by the Oil,Chemical and Atomic Workers International UnionLocal 3-951 (Union). A complaint and notice of hearingissued on 31 October alleging that General ClothingCorporation (U.N.I. Corp.) (Company) violated Section8(a)(1), (3), and (5) of the National Labor Relations Act(Act).More specifically it is alleged the Company hassince on or about 21 July in violation of Section 8(a)(5),(3),and (1) of the Act, repudiated a strike settlementagreement it reached with the Union on 17 July and thatithas thereafter, failed, and refused to reinstate its em-ployees'3 who engaged in the strike on that date. It is fur-ther alleged that the Company in violation of Section8(a)(5) and (1) of the Act on or about 5 August and 4September failed and refused to accept grievances filedby the Union pursuant to the parties collective-bargain-ing agreement.4In its duly filed answer the Company denied that anyunfair labor practices were committed. Following closeof the trial, counsel for the General Counsel and counsel'Unless stated otherwise all dates occurred in 19862This proceeding was originally closed on 17 December Thereafter itwas discovered the record was incomplete in that certain portions ofCharles Oliner's (Oliver) testimony given on 16 December was not re-corded, transcribed, or included in the official transcript I reopened therecord on 26 January 1987 for the limited purpose of allowing the partiesto reexamine Ohner on matters not transcribed at the original hearing.3Those employees alleged to have engaged in the strike and subse-quently denied reinstatement are Kay Allen, Linda Shelton, JoAnnLyons, Velma Nelson, Nancy Shelton, Shelby Artrip, Judy Hawkins,Tammy Lovette, Virginia Worley, Lanna Harris, James Morton, and LisaKegley.4 The Company in its answer, at trial, and in its posttrial brief contendsthe complaint is not within the scope and purview of the allegations con-tained in the charge giving rise to the case sub judice The Company'scontention is without merit A review of the 8(a)(1), (3), and (5) chargereflects it containsallegationsthat the Company, in order to discouragemembership in a labor organizat'on, refused to honor an agreement it hadwith the Union to return to work certain named employees who had en-gaged in a strike The Company contends its actions did not discourageunion membership I reject that contention It also contends the com-plaint contains allegations of wrongdoing that occurred subsequent to thefiling of and outside the scope of the charge The complaint does containtwo allegations that the Company, at dates subsequent to the filing of thecharge, refused to accept grievances filed by the Union pursuant to theparties collective-bargaining agreement The grievances in question, how-ever, grew out of the Company's failure to return to work those employ-ees who had engaged in the strike at the Company. It is clear these com-plaint allegationsare directly related to matters specifically raised in thecharge and are not so completely outside the charge that it might be saidthe General Counsel initiated proceedings on its own Furthermore, theBoard, with court approval, has long followed the principle that the con-tents of the charge do not limit the scope of the complaint, that thecharge merely sets the Board's investigatory machinery in motion See,e.g, Cathey Lumber Co.,86 NLRB 157 (1949), enfd 185 F 2d 1021 (5thCir 1951), vacated on other grounds 189 F 2d 428 (5th Cir 1951)285 NLRB No. 79 GENERAL CLOTHING CORP.for the Company filed briefs, the contents of which havebeen carefully considered.On the entire record in this proceeding5 including myobservation of the witnesses and their demeanor I makethe followingFINDINGSOF FACT1. JURISDICTIONThe Company is a Tennessee corporation with anoffice and place of business located at Erwin, Tennessee,where it is engaged in the manufacture of clothing. TheCompany during the calendar year preceding issuance ofthe complaint herein, a representative period, sold andshipped from its Erwin, Tennessee facility finished prod-ucts valued in excess of $50,000 directly to customers lo-cated outside the State of Tennessee. The complaint al-leges, the Company at trial admitted, and I find,it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONThe complaintalleges,the Companyadmits,6 and Ifurther find that the Unionis,and at all times materialhas been, a labororganizationwithin the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Material FactsFollowing a strike, the Company in early April recog-nized the Union as the collective-bargaining representa-tive for its full-time and regular part-time employees.7On 17 April the parties entered into a collective-bar-gaining agreement that, by its terms, expires on 30 April1988.8 The collective-bargaining agreement in pertinentpart provides:Article 15No strike or lock outs.There shall be no work stoppage, strikes or picket-ing and no lock-outs by the company. If this provi-sion is violated by an illegal strike, the employees5The Company urges thatthe instantmatter be deferred under theCollyer InsulatedWire,doctrine (192 NLRB 837 (1971)) to the grievanceand arbitration procedures of the parties collective-bargainingagreementDeferral is inappropriate because the Company has prevented a resolu-tion of the matter in that forum by rejecting on 5 August and 4 Septem-ber the Union's attempts to file grievances on the underlying dispute The4 September rejectioncame at a timeafter the Regional Director forRegion 10 of the Board had on 26 August initially deferred this matter toarbitration6The Companyin itsanswer did not specifically admit, deny, or ex-plain any of the facts alleged in par 3 through 8 of the complaint Nordid it contend it was without knowledge to respond to those allegations,nor did it advance at trial any good cause for not doing so. Accordingly,I deem those complaintallegationsto be admitted See the Board's Rulesand Regulations,Sec 102 204At material times, the Company employed approximately 24 suchemployees6The collective-bargaining agreement was signedby Company OwnerOlmer,InternationalUnion Representative Larry Abel (Abel), UnionSteward Sandra K Allen (Allen), and Union Steward Linda Shelton(Shelton)597participating in such strike shall be deemed to havequit their employment.At midmorning on Thursday, 17 July, approximately12 employees concertedly ceased work and engaged in astrike at the Company. According to the credited testi-mony of Union Steward Allen, the employees went onstrike over disputes with management on pay and work-ing conditions, and because Company Owner Oliner hadstated he was not going to recognize the Union anylonger. After the employees commenced to strike, Allenand Union Steward Shelton tried, at Oliner's request, topersuade them to return to work. The employees wouldnot do so at that time. That afternoon Allen notifiedInternationalUnion Representative Abel of the strike.9Abel told Allen the Union did not approve of or con-done the strike and that the striking employees shouldreturn to work. t ° Abel then telephoned the Companyand was told by Company Vice President Williams thatOliner had left the plant and was en route to a local air-port for a flight to New York.' I Abel left negotiations atan unrelated company in Elizabethton, Tennessee, andwent to the local airport to see if he could speak withOliner about the situation at the Company.I2 Abel locat-ed Oliner at the airport. It is undisputed the two of themdiscussed the situation at the Company and what hadbrought about the strike. Abel told Oliner he thought hecould persuade the striking employees to abandon theirstrike and return to work. Abel asserts he and CompanyOwner Oliner then arrived at a strike settlement agree-ment whereas Oliner insists they only discussed possibleterms for such an agreement. Oliner contends he toldAbel he would have to consult with his lawyer in NewYork and that he would make suggestions and recom-mendations to those in New York who make the deci-sionsfor the Company, but he couldnot agree to a set-tlement at that time.A resolution of what was said at the airport is neces-sary in order to determine what, if any, agreement was9Abel had been at the plant during the very early morning hours of 17July to meet with Oliver, Allen, Shelton, and Vice President/Plant Man-ager CharlotteWilliams (Williams)on a numberof outstanding griev-ances. At that meeting Oliver told Abel he had heard rumors there mightbe a strike Abel told him the Union would not agree to or condone anystrike activity, but added he had heard from the employees that Olinerhad threatened to not abide by the parties collective-bargaining agree-ment.1° On 18 July International Union President Joseph Misbrener sent thefollowing mailgram to the Company: IIhave been advised that members of Local 3-951 have, engaged inunauthorized work stoppage against General Clothing Corporation(UNI) at Erwin, TennesseeThis actionisdetrimentalto the bestinterestof the members in-volved, the Local Union and the International UnionMembers of the Local involved are hereby instructed to return towork as instructed without further interruptionunless anduntil strikeaction isofficial [sic] authorized and permitted by myself as presidentof theInternationalUnion in accordance with proper procedures.The Officers of Local 3-951 are hereby authorized and instructedto exercise their full authority as officers and to takeall steps neces-sary to enforce compliance herewith immediately ,The record reflects Company Owner Oliner lives in New York12 Two of the Union's negotiating committeemembersat the unrelatedcompany, namely, Trula Ellis and Debora Lacaster, accompanied Abel tothe local airport. 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDarrived at between Abel and Oliner. Abel was a forth-right and candid witness who impressed me as attempt-ing to testify truthfully and with good recollectionAc-cordingly, I credit his account of the airport meetingwith Oliner. In contrast I am persuaded Oliner's testimo-ny was calculated to at least, mislead the court, or atworst, to conceal the whole truth. For example, ondirect examination Company Owner Oliner testified hewas simply a consultant for the Company. His local trialcounsel even stated at the beginning of the trial beforeOliner had testified that Oliner would state he was not"an officer nor a shareholder or whatever of the compa-ny," that he was "a consultant to the company" with au-thority to "sign" on behalf of the Company only whenhe had been specifically given authority to do so fromNew York. However, when Oliner was questioned bythe court about the ownership of the Company he ac-knowledged owning 100 percent of the stock of the cor-poration that owns the Company herein In addition tothe above facts, Oliner's testimony was confusing and attimes so disjointed that it was difficult to follow or be-lieve.He gave expanded evasive dissertations even whenasked the simplest of questions. I am persuaded Oliner'stestimony cannot be regarded as trustworthy, accurate,or reliable.Abel testified Oliner, after some discussion about whenUnion Steward Allen and employee Tammy Lovetteshould be allowed to return to work, agreed that all ofthe striking employees could return to work on Monday,21 July except Allen Oliner insisted Allen take a weekoff because he believed she started trouble at the plant.Oliner, however, agreed that rather than have Lovette,who had filed a grievance against the Company, takeany time off he would permit her to return to work withawrittenwarningAbel told Oliner he would recom-mend the settlement to the striking employees and do ev-erything in his power to have them back at work onMonday. Abel said he and Oliner sealed their strike set-tlement agreement with a handshake. i 3Thereafter Abel contacted Union Steward Allen andarranged for a meeting with the striking employees forSunday, 20 July.'' At the Sundaymeeting,Abel ex-plained the terms of the settlement agreement. Allenagreed to having to take a week off from work, and Lo-vette agreed to being given a written warning Abel toldthe employees he did not want anything like this tohappen in the future and he asked them to report forwork on Monday morning 21 July. The employeesagreed to return to work but asked Abel to accompanythem the first day because the Company had obtained aninjunction barring them from its premises.It is not disputed that Abel and 11 employees who hadbeen on strike appeared at the Company, prior to work-time,ready to go to work on 21 July.' 5 Company Vice13During the weekend Olmer spoke separately via telephone withAbel, Allen, and Shelton I have considered but find it unnecessary in re-solving the issues herein to discuss those conversations14 The employees ceased picketing on Friday, 18 JulyisAccording to Company Vice President Williams, the group was ac-companied by two local sheriffs deputiesPresidentWilliams said it surprised her that the strikingemployees showed up for work. Williams told the groupthey could not return to work because she had just beenon the telephone with Company Owner Oliner and hehad told her they were not to return to work. Abel ex-plained to Williams that he and Oliner had an agreementto return the employees to work. Vice President Wil-liamsthen telephoned Oliner in New York, and Abelspoke with him. Abel reminded Oliner of their agree-ment and told him the employees had fulfilled all theCompany's requirements regarding their being able toreturn to work. Abel asked Oliner why he had changedhis mind. Abel credibly testified Company Owner Olinertold him he was a consultant to the Company, that hehad been overruled, and he was not going to live bytheir agreement. That ended the conversation. Abel thenhad the employees who had showed up for work sign aletter indicating they were present for work. CompanyVice President Williams acknowledged receiving a copyof the letter.It is undisputed that Abel and the employees returnedto the plant the following morning before the start of thework shift ready for work. They were again told byCompany Vice President Williams they could not go towork.Thereafter, on 28 July, Abel filed the charge givingrise to the instant case. Subsequent to his filing the in-stant charge, Abel was informed by the Board's RegionalOffice in Atlanta, Georgia, that the matter was going tobe administratively deferred to the arbitration proceduresof the parties collective-bargaining agreement. ThereafterAbel contacted Union Steward Allen and told her to getwith Union Steward Shelton and file with the Companygrievances concerning the fact the employees were notallowed to return to work. Abel then telephoned Compa-ny Vice President Williams and told her two individualswould be coming to the plant to file grievances and ifthere were any problems to telephone him.On 5 August Allen and Shelton went to the plant andattempted to file the grievances in question 16 CompanyVice PresidentWilliams told the two they no longerworked for the Company and she was not going to takegrievances from them. Allen told Williams they werethere representing the Union. Company Owner Olinerthen asked Allen and Shelton to leave the plant.The Regional Director for Region 10 of the Board, ina letter to the parties dated 26 August, advised them hewas administratively deferring the instant case for arbi-trationHowever, he added he would revoke his decisionto do so if the Company impeded a prompt resolution ofthe matterAbel was contacted by the Board's Regional Office inearly September and informed the Company had said nogrievances had been filed in the instant matter. Abel con-tactedUnion Steward Shelton and instructed that sheand Allenagainattempt to file grievances with the Com-pany on the matteriSAllen and Shelton testified Allen had the grievances in her handwhen they met with Company Vice President Williams Williams said shedid not recall seeing any grievances, but added she would not have takenthem if they had been offered to her GENERAL CLOTHING CORP.It is undisputed that Allen and Shelton went to theplant on 4 Septemberand againattempted to file thegrievances in question with Company Vice PresidentWilliams.Williams told them she could not accept anygrievances. Allen asked why. Williams told her it was onadvice of counsel. Allen and Shelton left the companypremises unable to file the grievancesin question.Discussion and AnalysisThe July strike was unauthorized by the Union andthose who participatedin itengaged in conduct forbid-den by the parties collective-bargainingagreement.Therefore, their concerted activity that otherwise wouldhave been lawful and protected was,rendered unprotect-ed because they breached the no-strike provision of theparties collective bargaining agreement. Under the termsof the collective-bargaining agreement; and absent anysubsequent agreement to the contrary, the employeesthat engaged in the strike were deemed to have quit theiremployment with the Company. However, the creditedevidence establishes the Company (with two stipulations)agreed to return the striking employees to work and assuch condoned the strike and forgave the employees'misconduct. Condonation takes place when an employer,as in the casesub judice, demonstratesa willingness toforgive the improper aspects of the concerted activity ofitsemployeesand agreestowipe the slateclean. See,e.g.,Packers Hide Assn. v. NLRB,360 F.2d 59 (8th Cir.1966), andDavis Coal Co.,261 NLRB 728 at 730 (1982).As was noted by the court inJones & McKnight, Inc. v.NLRB, 445F.2d 97 (7th Cir. 1971):The key element of condonation is a clearly evi-dencedintentionand commitment on the part of theemployer to overlook the misconduct and to permita continuationor resumption of the company-em-ployee relationship as though no misconduct hadoccurred.The principle of condonation is not repugnant to theAct, but rather advances the public's interest in thepromptsettlementof labor disputes. SeeNLRB v. CastOpticsCorp.,458 F.2d 398 at 405 (3d Cir. 1972). Thecondonation in theinstant casewas conditional. It wasconditioned upon Allen and Lovetteagreeing to certainadverse actions being taken against them by the Compa-ny. The doctrine of condonation may however be effec-tively invoked after conditions for condonation havebeen timely fulfilled.Jones & McKnight, Inc. v. NLRB,supra.The conditions the Companyinsisted on in the in-stant casewere agreed to prior to the date and time forthe employees to return to work.In summaryitisclear the Company, by agreementwith the Union, condoned the unprotected strike activi-tiesof its employees and it violated Section 8(a)(5), (3),and (1) of the Act, when on 21 July it repudiated thatagreementand thereafter refused to reinstate the employ-ees in question. i 717 I reject the Company's contention that the strike settlement agreement, even if made, would have constitutedan amendmentor modifica-tion to the parties collective-bargaining agreement and as such wouldhave had to havebeen in writingin order to have been effective. The599The final issue to be considered is whether the Compa-ny violated Section 8(a)(5) and (1) of the Act, when on 5August and 4 September it admittedly refused to acceptthe grievances the twounionstewards attempted to fileregarding the Company's refusal to reinstate its employ-ees who had participated in the July strike at the Compa-ny.The Company's rejection of the grievances in questionmay have been consistent' with its contention that nostrike settlement was ever arrived at nevertheless its ac-tions violated the Act. The Board inStorallMfg.Co.,275 NLRB 220 at 221 (1985), held:It iswell settled that grievances relating to termsand conditions of employment, including discipli-nary actions taken against employees, are propersubjects of collective bargaining. An employer's ob-ligation under the Act with respect to individualgrievances presented by the collective-bargainingrepresentative of its employees is no different fromitsobligation with respect to contract negotiations.Thatis,anemployer is obligated to discuss andprocess such grievances with the union in a sincereeffort to reach resolution.I recognize that the situation inStorallinvolved a com-pany's refusal to accept and process grievances untilsuch time as the parties therein had arrived at a collec-tive-bargainingagreement with grievance and arbitrationmachineryin it.However, the principles inStorallareapplicable to the instant case. In the case sub judice, theUnion attempted to file the grievancesin question inorder to set the parties grievance arbitration machineryinmotion.The Board had administratively deferredprocessingthe instantcase so the parties could resolvetheir differences pursuant to their collective-bargainingagreement. For the Company to reject the Union's griev-anceson the very subject matter that the Board had ad-ministratively deferred processing this case on clearly re-flects the Company had, no intention of dealing with theUnion in good faith or of having the underlying disputeproceed to arbitration. Considering all the above, it' isclear, and I find, the Company violated Section8(a)(5)and (1) of the Act when on or about 5 August and 4September it refused to accept and process the Union'sgrievances.CONCLUSIONS OF LAW1.General Clothing Corporation (U.N.I. Corp.) is anemployerengaged incommerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.Oil,Chemical and Atomic WorkersInternationalUnion Local 3-951 is a labor organization within themeaningof Section 2(5) of the Act.3.All full-time and regularpart-time hourly paid em-ployees, employed by the Company at its Erwin, Ten-nesseefacility, excluding guards, and supervisors as de-fined in the Act constitutes an appropriate unit for theagreement simply was not an amendment or modification to the collec-tive-bargaining agreement 600DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpurpose of collective-bargaining within the meaning ofSection 9(b) of the Act.4. Since about 1 April 1986 the Union has been, and isnow, the exclusive bargaining representative of all em-ployees in the aforesaid unit for the purpose of collec-tive-bargaining within the meaning of Section 9(b) of theAct.5Since about 17 April the Company and Union havebeen parties to a collective-bargaining agreement, whichby its terms expires on 30 April 1988.6.About 17 July and until about 18 July 1986 the fol-lowing named employees of the Company concertedlyceased work and engaged in a strike:Kay AllenJudy HawkinsLinda SheltonTammy LovetteJoAnn LyonsVirginiaWorleyVelma NelsonLanna HarrisNancy SheltonJames MortonShelby ArtripLisa Kegley7.About 17 July 1986 the Company and Union arrivedat a strike settlement agreement that provided for theaforesaid employees to be returned to work.8.The Company violated Section 8(a)(5), (3), and (1)of the Act when on 21 July 1986 it repudiated the afore-said strike settlement agreement and thereafter failed andrefused to reinstate the aforesaid employees.9.The Company violated Section 8(a)(5) and (1) of theAct when about 5 August and 4 September 1986 it failedand refused to accept and process grievances filed by theUnion pursuant to the aforesaid collective-bargainingagreement.10.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Having found the Company entered into and then un-lawfully repudiated a strike settlement agreement withthe Union that called for the return to work of the em-ployees that had engaged in the strike, I shall recom-mend that it be ordered to offer Kay Allen, Linda Shel-ton,JoAnn Lyons, Velma Nelson, Nancy Shelton,Shelby Artrip, Judy Hawkins, Tammy Lovette, VirginiaWorley, Lanna Harris, James Morton, and Lisa Kegleyimmediate reinstatement to their former positions, or sub-stantially equivalent positions of employment, withoutprejudice to their seniority or other rights, and makethem whole for any loss of pay they may have sufferedby reason of the discrimination against them with inter-est.Backpay shall be computed in accordance withF.W. WoolworthCo., 90 NLRB 289 (1950), interest shallbe computed as prescribed inFlorida Steel Corp.,231NLRB 651 (1977). See generallyIsisPlumbing Co.,138NLRB 716 (1962). Further, it is recommended the Com-pany be ordered to remove from its files any reference toits21 July refusal to reinstate the above-named employ-ees and notify them in writing that this had been doneand that evidence of its failure to reinstate them will notbe used as a basis for any future personnel actions againstthem SeeSterling Sugars,261 NLRB 472 (1982). It alsohaving been found that the Company failed and refusedto accept and process grievances filed by the Union pur-suant to the parties collective-bargaining agreement, IshallOrder that it accept, discuss, and process employeegrievances with the Union on request. Finally, it is rec-ommended the Company be ordered to post a notice for60 consecutive days in order that employees may be ap-prised of their rights under the Act, and the Company'sobligation to remedy its unfair labor practices.18On these findings of fact, conclusions of law, and onthe entire record, I issue the following recommended"ORDERTheRespondent,GeneralClothingCorporation(U.N.I.Corp.),Erwin, Tennessee, its officers, agents,successors, and assigns, shall1Cease and desist from(a)Repudiating its strike settlement agreement withthe Union and from failing and refusing to reinstate itsemployeesKay Allen, Linda Shelton, JoAnn Lyons,Velma Nelson, Nancy Shelton, Shelby Artrip, JudyHawkins,Tammy Lovette, VirginiaWorley,LannaHarris, James Morton, and Lisa Kegley who participatedin a strike at the Company in July 1986.(b) Failing and refusing to accept, discuss, and processemployee grievances with the Union.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)OfferKay Allen, Linda Shelton, JoAnn Lyons,Velma Nelson, Nancy Shelton, Shelby Artrip, JudyHawkins,Tammy Lovette, VirginiaWorley,LannaHarris, James Morton, and Lisa Kegley immediate andfull reinstatement to their former jobs and if their formerjobs no longer exist, to substantially equivalent positionsof employment without prejudice to their seniority andother rights and privileges and make them whole for anyloss of earnings they may have suffered by reason of thediscrimination against them in the manner set forth in theremedy section of this decision.(b) Remove from its files any reference to its failure toreinstate its employees named in subparagraph (a), above,and notify them in writing that this has been done andthat evidence of its unlawful failure to reinstate themwill not be used as a basis for any future personnel ac-tions against them.(c)Accept, discuss, and process employee grievanceswith the Union on request.11The General Counsel has requested that my recommended remedyinclude a visitatorial clause authorizing the Board to engage in discoveryunder the Federal Rules of Civil Procedure so that it may be able tomonitor compliance with the Board's Order I am not persuaded such aremedy is necessary in the instant case Accordingly, I deny the GeneralCounsel's request19 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses GENERAL CLOTHING CORP.(d)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records, and reports,and all other records nec-essary to analyze the amounts of backpay due under theterms of this Order.(e) Post at its Erwin,Tennessee facility copies of theattached notice marked"Appendix. 1120Copies of thenotice, on forms providedby theRegional Director forRegion 10,of the Board,after being signed by the Com-pany's authorized representative,shall be posted by theCompany immediately upon receipt and maintained for60 consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Companyto ensure that the notices are not altered,defaced, orcovered by any other material.(f)Notify theRegional`Director in writing within 20days from the date of this Order what steps the Compa-ny has taken to comply.20 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT repudiate the strike settlement agree-ment we arrived at on 17 July 1986 with the Oil, Chemi-601cal and Atomic Workers International Union Local 3-951, and WE WILL NOT refuse to reinstate our employeeswho participated in July 1986 strike at our plant.WE WILL NOT refuse to bargain in good faith with theOil,Chemical and Atomic Workers International UnionLocal 3-951 as the collective-bargaining representativeof our employees in the following described unit, by fail-ing and refusing to accept, discuss, and process employeegrievances filed by the Union:All full-time and regular part-time hourly paid em-ployees, employed by us at our Erwin, Tennesse fa-cility, excluding guards and supervisors as definedin the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights guaranteed them by Section 7 of the Act.WE WILL accept, discuss, and process employee griev-ances with the Union on its request.WE WILL offer immediate and full reinstatement toKay Allen, Linda Shelton, JoAnn Lyons, Velma Nelson,Nancy Shelton, Shelby Artrip, Judy Hawkins, TammyLovette, Virginia Worley, Lanna Harris, James Morton,and Lisa Kegley, to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions of em-ployment without prejudice to their seniority or otherrights or privileges previously enjoyed and WE WILLmake them whole for any loss of earnings and other ben-efits resulting from our failure to reinstate them less anynet interim earnings, plus interest.WE WILL notify each of them that we have removedfrom our files any reference'to our failure to reinstatethem and that our failure to reinstate them will not beused against them in any way.GENERALCLOTHINGCORPORATION(U.N.I. CORP.)